        Case 1:14-cr-00499-PGG Document 355 Filed 07/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                  v.                                               ORDER

KENYATTA GRANT,                                                14 Cr. 499 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the violation of supervised release hearing currently

scheduled for July 17, 2020 is adjourned to August 26, 2020 at 11:00 a.m.

Dated: New York, New York
       July 13, 2020
